 In the Matterof TENNESSEE AIRCRAFT,INC.andAERo LODGE 735,INTERNATIONAL ASSOCIATION OF MACHINISTS(A. F.OFL.).Case No. R-1457.Decided November 13, 1942Jurisdiction:aircraft parts manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize petitioner until certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, including truck driver and employees in department called "Mate-rial, Stockroom Clerks, Tool Chasers, etc.", but excluding administrative, super-visory and clerical employees, timekeepers, guards, inspectors, shipping andreceiving clerks, and the nurse.Mr. Al. A. Prowell,for the Board.Mr. John J. HookerandMr. K. Harlan Dodson,of Nashville, Tenn.,for the Company.Mr. James F. Leahy,of Knoxville, Tenn., andMr. J. ll. Shelton,ofNashville, Tenn., for the Union.Mr. Seynwur J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMIrNT OF THE CASEUpon petition duly filed by Aero Lodge 735, International Associa,tion of Machinists (A. F. of L.), herein called the Union, alleging that-a question affecting commerce had arisen concerning the representationof employees of Tennessee Aircraft, Inc., Nashville, Tennessee, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before James C. Batten, TrialExaminer.Said hearing was held at Nashville, Tennessee. on October27, 1942.The Company and the Union appeared, participated, and,were afforded full opportunity to be heard; to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.45 N. L R B., No. 85.589 590DECISIONSOF -NATIONAL LABOR RELATIONS. BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THECOMPANYTennessee Aircraft, Inc., a Tennessee corporation, having its officeand plant in Nashville, Tennessee, is engaged in the manufacture andsale of aircraft parts.During the first 10 months of 1942, the Com-pany purchased raw materials valued at approximately $70,000, about15 percent of which was shipped to its Nashville plant from pointsoutside the State of Tennessee.During the same period, the Company 'produced finished products valued at more than $100,000, approxi-mately 98 percent of'which was shipped to places outside the State ofTennessee.II.THE ORGANIZATION INVOLVEDAero Lodge 735, International-Association of Machinists is a labororganization affiliatedwith the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION, CONCERNING REPRESENTATIONOn August 27 and September 15, 1942, the Union wrote to the Com-pany, requesting recognition as the exclusive bargaining agent forthe Company's production and maintenance employees, stock clerksand inspectors.The Company made no reply to these letters.Atthe hearing, the Union was permitted to amend its petition to excludeinspectors from the desired unit, and the Company then stated that itsposition was unchanged; that it would not recognize the Union with-out certification by the Board.A statement of a Field Examiner, introduced in evidence at, thehearing, shows that the Union represents a substantial, number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE -UNIT11We find, in accordance with a stipulation of the parties, that allproduction and maintenance employees, including the truck driverIThe Field Examiner stated that the Union submitted 150 authorizationcards, allbearing apparently original signatures and, except for 14 undatedcards, dates from Juneto September 1942. Of these, 101 bear the apparentlygenuine signatures of persons whosenames appearon the Company's pay roll of October 1, 1942, whichcontains 257 employeesin the appropriate unit. TENNESSEEAIRCRAFT, INC.591'and employees in the department called "Material, StockroomClerks,Tool Chasers, etc," but excluding administrative, super-visory and clerical employees, timekeepers, guards, inspectors, ship-ping and receiving clerks and the nurse, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of,Section 9 (b) of the Act.2V. THEDETERMINATION OF REPRESENTATIVESThe Union requested that eligibility to vote be determined by refer-hence to the pay roll ending September 15, 1942. Since no sufficientreasons appear for departing from our customary practice, we shall-be resolved by an election by secret ballot among the employees inthe appropriate, unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives, for the purposes of collective bargaining with Tennessee Air-,craft, Inc.; Nashville, Tennessee, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Aero Lodge 735, International Association of Ma-chinists (A. F. of L.), for the purposes of collective bargaining.The Company stated that it expects to establish a new department which will bedevoted to making time,cost and engineering studies.Since this department is not yetin existence,we make no determination in this proceeding in respect to the inclusionor exclusion of these prospective employees.